85/30/2818 Lhsa31:1 986988488-AKH Document SAL LEERER 4209/19 Page 1 of 5 PAGE 81/85

 

New York County Surragate's Court

g auth &, CR p , Gog. MISCELLANEOUS DEPT.

 

 

254 S. Main Street MAY 30 2018
Suite 306
New City, New York 10956 FILED
845-639-3210 | Clerk _ |
May 30, 2018

Via Facsimile

Surrogate’s Court of the State of New York
County of New York

Miscellaneous Department

31 Chambers Street,

New York, New York

Re: In Re Dalia Genger, trustee of the Orly Genger 1993 Trust v. Orly Genger, et al.
File No, 2008-0017E .

Dear Ladies and Gentlemen:
I represent the Trustee, Dalia Genger, in the above referenced matter.

Per the instructions received via telephone this morning with Surrogate Anderson’s chambers, I
write regarding the need for an adjoumment of the above referenced matter.

As the Court is aware, the return date for motions by the Petitioner and Respondents is now
scheduled for June 1, 2018 before Surrogate Anderson.

Due to an unanticipated family obligation, I am unable to appear before the Court on the retum
date of June 1, 2018.

As a matter of professional courtesy, all counsel have stipulated to adjourn the return date to
June 15,2018. The stipulation (signed in counterparts) is attached,

Please adjust the Court’s calendar accordingly. Thank you for your assistance,

pectfully submitted,
dith Bachman

ec: All counsel (via email)
wag

2g et.

bedey ©

05/30/2818 $583 - 1 9845586R488-AKH Document 4AZ4 LBEBER $RH09/19 Page 2 of 5 PAGE 42/85

 

 
 

 

 

 

 

New York
MISCE
SURROGATE’S COURT OF THE STATE OF NEW YORK F MAY 3 0 2018
COUNTY OF NEW YORK FILED
Clerk _
In the Matter of DALIA GENGER, trustee of the OLRY
GENGER 1993 TRUST,
Petitioner,
~agalnst- File No, 2008-0017E

ORLY GENGER, ARIE GENGER, GLENCOVA INVESTMENT

COMPANY, TR INVESTORS, LLC, NEW TR EQUITY I, LLC, Hon. Nora S. Anderson

NEW TR EQUITY Il, LLC, TRANS-RESOURCES, INC, ARNOLD

BROSER, DAVID BROSER, JOHN DOES 1-20 AND JANE

DOES 1-20, Stipulation
Respondents.

 

ITS HEREBY STIPULATED, by and between the undersigned as follows;
The return date of the Respondents’ Motions to Dismiss and the Petitioner’s Cross-Motion
be and hereby is adjourned from June 1, 2048 to June 15, 2018. This stipulation may be executed

in counterparts.

Ze
Dated: May yA, 2018
New City, New York

 

 

 

 

 

rare Z 4} 7} ST

{with Bachman, Esq. Michael Bowen
Attorney for the Petitioner Andrew R. Kurland
The Bachman Law Firm Kasowiltz Benson Torres LLP
254 S. Main Street, Suite 306 Attorney for Respondent, Orly Genger
New City, New York 10956 1633 Broadway
845-639-3210 New York, New York 10019

, Tel,(212} 506-3306

Fax, (212) 835-5254
eB f f

Mitchell D. Goldberg, Esq. A ‘John Boyle
The Freyberg Law Group / | Skadden, Arps, Slate, Meagher & Flom LLP
Attorney for Respondents, Brosers i VAttorneys for Respondents, TR Entities
950 Third Avenue v Four Times Square
32" Floor

 

 

 

 
E 63/85
85/38/2018 $4831: 1994588¢8438-AKH Document A LEFRBR 409/19 Page 3 of 5 PAG

 

 

Sep aaa

 

 

 

MAY 30 2018
SURROGATE’S COURT OF THE STATE OF NEW YORK FILED
COUNTY OF NEW YORK Clerk
In the Matter of DALIA GENGER, trustee of the OLRY
GENGER 1993 TRUST, >
Petitioner,
~against-

File No, 2008-00178

ORLY GENGER, ARIE GENGER, GLENCOVA INVESTMENT

COMPANY, TR INVESTORS, LLC, NEW TR EQUITY I, LLC,

Hon. Nora 5, Anderson

NEW TR EQUITY II, LLC, TRANS-RESOURCES, INC, ARNOLD
BROSER, DAVID BROSER, JOHN DOES 1-20 AND JANE

DOES 1-20,

Respondents,

Stipulation

 

IT IS HEREBY STIPULATED, by and between the undersigned as follows:

The return date of the Respondents’ Motions to Dismiss and the Petitioner's

be and hereby is adjourned from June 1, 2018 to June 15, 2018, This stipulation may be executed

in counterparts,

Dated; May 21, 2018
New City, New York

 

 

Judith Bachman, Esq.
Attorney for the Petitioner
The Bachman Law Firm
254 S, Main Street, Suite 306
New City, New York 10956
845-639-3210

on

Michael Bowen

Andrew R. Kurland

Kasowitz Benson Torres LLP

Attorney for Respondent, Orly Genger
1633 Broadway

New York, Naw York 10019

Tel. (212) 506-3306

Fax. (212) 835-5254

 

 

 

 

 

The Freyberg Law Group
Attorney for Respondents, Brosers

230 Third Avenue

Nh =
M eh Goldbe Esq.

 

3274 Floor

 

John Boyle

Skadden, Arps, Slate, Meagher & Flom LLP
Attorneys for Respondents, TR Entities
Four Times Square

 

Cross-Motion

 
R 65
85/30/2018 Cifs@3 : 1 984566$2448-AKH Document 4424 LRERBR SRA09/19 Page 4 of 5 PAGE a4/

 

 

 

 

New York, NY 10022 New York, New York 16036-6522
212.754.9200 Main T: 212.735.2527 | F: 917.777.2527
212.983.1271 Direct

212.812.3263 Fax

Leon Friedman

Attorney for Respondent, Arie Genger
685 Third Avenue, 25" Floor

New York, New Yark 10017

(646) 825-4398

 

 

 

 

 
eres

85/30/2018 Chhs a3]: 1 9845689243.8-AKH

5/85
Document 4424 LHERER GRH09/19 Page 5 of5 PAGE 4@

 

New York, NY 10022
212,754,9200 Main
212.983.1221 Direct
212.812.3263 Fax

New York, New York 10036-6522
Ti 212.735.2527 | F: 917.777.2527

 

 

f —) 7
40 ty FARIA
Legh Friedman ‘
Attorney for Respondent, Arie Genger
685 Third Avenue, 25" Figgr
New York, New York 10017
(646) 825-4398

 

 

 

 

 

 

 
